DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-10 and 31-40 are pending.
No Claim(s) is/are amended.
Claims 11-30 are cancelled.
Claims 31-40 are added.
Claims 1-3, 6-8, 31-33 and 36-38 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 03/21/2022 have been fully considered but they are not persuasive.
35 USC § 103 Rejections
The applicant argues that Papasakellariou and Myung fail to teach “at least one field of the DCI is assigned one or more bits for each of a maximum number of PUSCH transmissions that can be scheduled by the DCI” and “interpret one or more unused bits assigned to the at least one field as code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions,” as recited in independent claim 1.
Papasakellariou discloses “...multi-SF scheduling is one solution where an UL grant schedules multiple PUSCH transmissions over respective multiple SFs by including a multi-SF allocation field indicating a number of PUSCH transmissions...” See Papasakellariou, para. [0120]. Papasakellariou further discloses “...multi-SF scheduling is enabled by including a multi-SF allocation field in an UL grant. For example, for a maximum number of NSF=4 SFs for multi-SF PUSCH transmissions, a multi-SF allocation field of log2(NSF) =2 bits in an UL grant can indicate scheduling of one or more PUSCH transmissions over 1 SF, 2 SFs, 3 SFs, or 4 SFs...” See id., para. [0131].
As noted above, a multi-SF allocation field of Papasakellariou indicates scheduling of a number of PUSCH transmissions. For example, for four PUSCH transmissions, the multi-SF allocation field of Papasakellariou indicates two bits (rather than four bits based on one bit per PUSCH transmission). Accordingly, Applicant respectfully submits that Papasakellariou fails to teach “at least one field of the DCI is assigned one or more bits for each of a maximum number of PUSCH transmissions that can be scheduled by the DCI,” as recited in independent claim 1.
In response to applicant’s argument, the examiner respectfully disagrees.
In the context of the argued limitation, claim 1 recites “at least one field of the DCI is assigned one or more bits for each of a maximum number of PUSCH transmissions that can be scheduled by the DCI.”   There is no mention in the claim limitation that the DCI is assigned two bits or four bits per PUSCH transmission.  
	The applicant argues Myung discloses “…Method for Reinterpreting MCS Field in DCI for CBG-Based Retransmission Scheduling…” See Myung, para. [0145]. Myung further discloses “In this method, when an MCS field (referred to as a TB-MCS field) in TB-based scheduling DCI (first DCT) is configured with m bits, an MCS field (referred to as a CBG-MCS field) in CBG-based retransmission scheduling; DCI (second DCI) may be configured to have a relatively smaller size of k bits (k<m). Here, the CBG-MCS field may be set to have some specified values among values for the TB-MCS field.” See id., para. [0146].
As noted above, when an MCS field in a first DCI of Myung is configured with m bits in CBG-based retransmission scheduling, a second DCI is configured to have a relatively smaller size of k bits (k<m). In other words, Myung only teaches the size (in bits) of the second DCI is based on the number of bits in the MCS field in the first DCI in the CBG-based retransmission scheduling. However, Myung fails to teach that any unused bits indicated by the first DCI can be interpreted as CBGTI bits for the scheduled PUSCH transmissions. In fact, Myung is silent regarding some of the bits in the first DCI are not used.
In response to applicant’s argument, the examiner agrees (See Allowable Subject Matter)
	Regarding claim 6 recites similar features of claim 1 is also rejected for the same reason set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 31-33 and 36-38 are rejected under 35 U.S.C. §103 as being unpatentable over Papasakellariou (US 20170273056 A1) in view of Myung et al. (US 20190191486 A1) hereinafter “Myung”
As per claim 1, Papasakellariou discloses an apparatus for wireless communications, comprising: a memory; and a processor coupled with the memory (Papasakellariou, [0077-0078], FIG. 3A, the memory 360 is coupled to the main processor 340), the memory and the processor configured to: 
receive downlink control information (DCI) according to a DCI format that can schedule a plurality of physical uplink shared channel (PUSCH) transmissions across a plurality of transmission time intervals (TTIs) (Papasakellariou, [0005], receive a downlink control information (DCI) format that configures transmissions of a number of physical uplink data channels (PUSCHs) over a number of subframes up to a predetermined maximum number of NSF subframes; [0095], A transmission time interval (TTI) for DL transmission or for UL transmission is referred to as a subframe (SF)), wherein at least one field of the DCI is assigned one or more bits for each of a maximum number of PUSCH transmissions that can be scheduled by the DCI (Papasakellariou, [0120], multi-SF scheduling is one solution where an UL grant schedules multiple PUSCH transmissions over respective multiple SFs by including a multi-SF allocation field indicating a number of PUSCH transmissions)
determine that the DCI schedules a portion of the maximum number of PUSCH transmissions that can be scheduled by the DCI (Papasakellariou, [0103], determine whether the UE has a DCI format assignment in a DL SF)
Papasakellariou does not explicitly disclose interpreting one or more unused bits assigned to the at least one field as code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions.
In an analogous art, Myung discloses interpreting one or more unused bits assigned to the at least one field as code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions (Myung, [0145-0146], Reinterpreting MCS Field in DCI for CBG-Based Retransmission Scheduling; when an MCS field (referred to as a TB-MCS field) in TB-based scheduling DCI (first DCI) is configured with m bits, an MCS field (referred to as a CBG-MCS field) in CBG-based retransmission scheduling; see also [0149-0150])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Myung related to interpret one or more unused bits assigned to the at least one field as code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions and have modified the teaching of Papasakellariou in order to improve radio interface efficiency and coverage (Abstract)

As per claim 2, Papasakellariou in view of Myung disclose the apparatus of claim 1, wherein the portion comprises one PUSCH transmission (Papasakellariou, [0155], supported in a single PUSCH transmission)
As per claim 3, Papasakellariou in view of Myung disclose the apparatus of claim 1, wherein the at least one field comprises at least one of a new data indicator (NDI) or a redundancy version (RV) (Papasakellariou, [0141], a RV field, and an NDI field need to be include in the UL grant for each PUSCH transmission)
As per claim 6, Papasakellariou discloses an apparatus for wireless communications (Papasakellariou, [0008], a base station), comprising: a memory; and a processor coupled with the memory (Papasakellariou, [0081], FIG. 3B, a controller/processor 378, a memory 380) the memory and the processor configured to: 
transmit a downlink control information (DCI)  (Papasakellariou, [0008], transmit a first DCI format) according to a DCI format that can schedule a plurality of physical uplink shared channel (PUSCH) transmissions across a plurality of transmission time intervals (TTIs) (Papasakellariou, [0005], receive a downlink control information (DCI) format that configures transmissions of a number of physical uplink data channels (PUSCHs) over a number of subframes up to a predetermined maximum number of NSF subframes; [0095], A transmission time interval (TTI) for DL transmission or for UL transmission is referred to as a subframe (SF)), wherein at least one field of the DCI is assigned one or more bits for each of a maximum number of PUSCH transmissions that can be scheduled by the DCI, the DCI scheduling a portion of the maximum number of PUSCH transmissions that can be scheduled by the DCI (Papasakellariou, [0120], multi-SF scheduling is one solution where an UL grant schedules multiple PUSCH transmissions over respective multiple SFs by including a multi-SF allocation field indicating a number of PUSCH transmissions)
Papasakellariou does not explicitly disclose transmitting code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions using one or more unused bits assigned to the at least one field, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions. 
Myung discloses transmitting code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions using one or more unused bits assigned to the at least one field, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions (Myung, [0145-0146], Reinterpreting MCS Field in DCI for CBG-Based Retransmission Scheduling; when an MCS field (referred to as a TB-MCS field) in TB-based scheduling DCI (first DCI) is configured with m bits, an MCS field (referred to as a CBG-MCS field) in CBG-based retransmission scheduling; see also [0149-0150])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Myung related to transmit code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions using one or more unused bits assigned to the at least one field, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions and have modified the teaching of Papasakellariou in order to improve radio interface efficiency and coverage (Abstract)

As per claim 7, Papasakellariou in view of Myung disclose the apparatus of claim 6, wherein the portion comprises one PUSCH transmission (Papasakellariou, [0155], supported in a single PUSCH transmission)

As per claim 8, Papasakellariou in view of Myung disclose the apparatus of claim 6, wherein the at least one field comprises at least one of a new data indicator (NDI) or a redundancy version (RV) (Papasakellariou, [0141], a RV field, and an NDI field need to be include in the UL grant for each PUSCH transmission)

As per claim 31, A method for wireless communications, comprising:
receiving a downlink control information (DCI) according to a DCI format that can schedule a plurality of physical uplink shared channel (PUSCH) transmissions across a plurality of transmission time intervals (TTIs) (Papasakellariou, [0005], receive a downlink control information (DCI) format that configures transmissions of a number of physical uplink data channels (PUSCHs) over a number of subframes up to a predetermined maximum number of NSF subframes; [0095], A transmission time interval (TTI) for DL transmission or for UL transmission is referred to as a subframe (SF)), wherein at least one field of the DCI is assigned one or more bits for each of a maximum number of PUSCH transmissions that can be scheduled by the DCI (Papasakellariou, [0120], multi-SF scheduling is one solution where an UL grant schedules multiple PUSCH transmissions over respective multiple SFs by including a multi-SF allocation field indicating a number of PUSCH transmissions)
determining that the DCI schedules a portion of the maximum number of PUSCH transmissions that can be scheduled by the DCI (Papasakellariou, [0103], determine whether the UE has a DCI format assignment in a DL SF)
Papasakellariou does not explicitly disclose interpreting one or more unused bits assigned to the at least one field as code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions.
In an analogous art, Myung discloses interpreting one or more unused bits assigned to the at least one field as code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions (Myung, [0145-0146], Reinterpreting MCS Field in DCI for CBG-Based Retransmission Scheduling; when an MCS field (referred to as a TB-MCS field) in TB-based scheduling DCI (first DCI) is configured with m bits, an MCS field (referred to as a CBG-MCS field) in CBG-based retransmission scheduling; see also [0149-0150])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Myung related to interpret one or more unused bits assigned to the at least one field as code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions and have modified the teaching of Papasakellariou in order to improve radio interface efficiency and coverage (Abstract)

As per claim 32, Papasakellariou in view of Myung disclose the method of claim 31, wherein the portion comprises one PUSCH transmission (Papasakellariou, [0155], supported in a single PUSCH transmission)
As per claim 33, Papasakellariou in view of Myung disclose the method of claim 31, wherein the at least one field comprises at least one of a new data indicator (NDI) or a redundancy version (RV) (Papasakellariou, [0141], a RV field, and an NDI field need to be include in the UL grant for each PUSCH transmission)
As per claim 36, Papasakellariou discloses a method for wireless communications, comprising:
transmitting a downlink control information (DCI)  (Papasakellariou, [0008], transmit a first DCI format) according to a DCI format that can schedule a plurality of physical uplink shared channel (PUSCH) transmissions across a plurality of transmission time intervals (TTIs) (Papasakellariou, [0005], receive a downlink control information (DCI) format that configures transmissions of a number of physical uplink data channels (PUSCHs) over a number of subframes up to a predetermined maximum number of NSF subframes; [0095], A transmission time interval (TTI) for DL transmission or for UL transmission is referred to as a subframe (SF)), wherein at least one field of the DCI is assigned one or more bits for each of a maximum number of PUSCH transmissions that can be scheduled by the DCI, the DCI scheduling a portion of the maximum number of PUSCH transmissions that can be scheduled by the DCI (Papasakellariou, [0120], multi-SF scheduling is one solution where an UL grant schedules multiple PUSCH transmissions over respective multiple SFs by including a multi-SF allocation field indicating a number of PUSCH transmissions)
Papasakellariou does not explicitly disclose transmitting code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions using one or more unused bits assigned to the at least one field, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions. 
Myung discloses transmitting code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions using one or more unused bits assigned to the at least one field, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions (Myung, [0145-0146], Reinterpreting MCS Field in DCI for CBG-Based Retransmission Scheduling; when an MCS field (referred to as a TB-MCS field) in TB-based scheduling DCI (first DCI) is configured with m bits, an MCS field (referred to as a CBG-MCS field) in CBG-based retransmission scheduling; see also [0149-0150])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Myung related to transmit code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions using one or more unused bits assigned to the at least one field, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions and have modified the teaching of Papasakellariou in order to improve radio interface efficiency and coverage (Abstract)

As per claim 37, Papasakellariou in view of Myung disclose the method of claim 36, wherein the portion comprises one PUSCH transmission (Papasakellariou, [0155], supported in a single PUSCH transmission)

As per claim 38, Papasakellariou in view of Myung disclose the method of claim 36, wherein the at least one field comprises at least one of a new data indicator (NDI) or a redundancy version (RV) (Papasakellariou, [0141], a RV field, and an NDI field need to be include in the UL grant for each PUSCH transmission)

Allowable Subject Matter
Claims 4, 5, 9, 10, 34, 35, 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462